Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 02/26/2022. Claims 1-14 are currently pending. Claims 15-20 are withdrawn per applicant’s response to the restriction requirement.
Priority
Current application, US Application No.16/323,493, filed 02/05/2019 is a national stage entry of PCT/US2017/045589, International Filing Date: 08/04/2017, which claims Priority from Provisional Application 62371381, filed 08/05/2016.

Specification
	The disclosure is objected to because of the following informalities: In par. 005, the paragraph “The present disclosure is illustrated by way of example and not limitation
in the figures of the accompanying drawings” is difficult to understand and it appears to mean “The present disclosure is illustrated by way of example and is not limited to 
	In par. 0064, the formula in eq. (3) is difficult to understand. It is not clear how notations “arg min” and  summing distance are related to the function f. (See annotated equation below)

    PNG
    media_image1.png
    377
    835
    media_image1.png
    Greyscale

Appropriate correction is required.
 
Claim Objections
	Claims 1-4, 6-8,  and 10-13 are objected to because of the following informalities:  As per claims 1 and 10, the phrase “partition customers into a plurality of clusters” should be replaced with “partition distribution network belonging to customers into a plurality of clusters” or with an appropriate phrase for clarity.
As per claims 1, 6-8 and 10, the phrase “time series” should be replaced with “time series data” or with an appropriate phrase for clarity.
As per claims 4 and 13, the phrase “retrieving the distribution connectivity information from an electrical power utility operating an electric distribution system” with “retrieving the distribution connectivity information from an electrical power utility company operating an electric distribution system” or with an appropriate phrase for clarity.
	Appropriate correction is required.
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method of phase identification, comprising: (1.A)
receiving voltage measurements, the voltage measurements including a plurality of customer voltage time series; (1.B)
obtaining distribution connectivity information; (1.C)
normalizing the plurality of customer voltage time series by their respective standard deviations; (1.D)
defining constraints for a clustering process by inspecting the distribution connectivity information; (1.E)
applying constrained and unconstrained clustering to partition customers into a plurality of clusters; (1.F)
and identifying a phase of each of the plurality of clusters by solving a minimization problem (1.G)”.


Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps labeled as (1.B) and (1.D) ~ (1.G) are treated by the Examiner as belonging to combination of mental process and mathematical groupings as the limitations/steps include observation/judgement and mathematical formulas and relationships as described in the claims and specification.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.

The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method of phase identification”, “receiving voltage measurements”, “obtaining distribution connectivity information”;
In Claim 2: “receiving the voltage measurements from a plurality of smart meters in an electric distribution system”;
In Claim 3: “receiving the voltage measurements from a supervisory control and data acquisition (SCADA) system”;
In Claim 4: “retrieving the distribution connectivity information from an electrical power utility operating an electric distribution system”;
In Claim 9: “causing display of one or more of the identified phase of the plurality of clusters on a display device”;
In Claim 10: “A system”, “a computer-readable medium having instructions … when executed by a processor, cause the system to”;
As per claim 1, the additional element in the preamble “A method of phase identification” is not qualified for a meaningful limitation because it does only simply link the use of the judicial exception to a particular operation or field of use. The limitations/steps “receiving voltage measurements” and “obtaining distribution connectivity information” represent mere data collection steps in the art and they only add insignificant extra solution activity to the judicial exception.
As per claim 2, the limitation/step “receiving the voltage measurements from a plurality of smart meters in an electric distribution system” represents mere data collection step in the art and it only adds insignificant extra solution activity to the judicial exception. The limitations/elements “a plurality of smart meters in an electric distribution system” are not particular.
As per claim 3, the limitation/step “receiving the voltage measurements from a supervisory control and data acquisition (SCADA) system” represents mere data collection step in the art and it only adds insignificant extra solution activity to the judicial exception. The limitation/element “a supervisory control and data acquisition (SCADA) system” is not particular.
As per claim 4, the limitation/step “retrieving the distribution connectivity information from an electrical power utility” represents mere data collection step in the art and it only adds insignificant extra solution activity to the judicial exception. The limitation/element “an electrical power utility operating an electric distribution system” is not particular.
As per claim 9. The limitation/step “causing display of one or more of the identified phase of the plurality of clusters on a display device” represents a standard display function of a general computer in the art and it only adds insignificant extra solution activity to the judicial exception.
As per claim 10, the additional element in the preamble “A system” is not qualified for a meaningful limitation even it fails to link the use of the judicial exception to a particular operation or field of use. The limitation/element “a computer-readable medium having instructions … when executed by a processor, cause the system to” 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record (Step 2B analysis). 
The additional limitations/elements are well understood, routine and conventional elements in the art according to the prior art of record. (See Arya, Haven, Gilford and others in the list of cited prior art reference below)
	Claims 1-14, therefore, are not patent eligible.

Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting 

	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website.

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-

	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 9 and 10-12 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arya (US 20150052088 A1), hereinafter ‘Arya’ in view of Haven (S. Haven and et al, “Analysis and Clustering of Residential Customers Energy Behavioral Demand Using Smart Meter Data”, IEEE Transactions on Smart Grid, Vol. 7, No. 1, January 2016), hereinafter ‘Haven’ and Gifford (US 20100198900 A1), hereinafter ‘Gifford’.
As per claims 1 and 10, Arya discloses
	For claim 1: A method of phase identification, comprising: (clustering technique … identify … elements … a customer-to-phase elements [0023], identifying phase connectivity [0039])
	For claim 10: A system comprising: (system [abs], distribution management system [0017])
	a computer-readable medium having instructions stored thereon, which, when executed by a processor, cause the system to: (computer readable instructions, tangible computer readable storage medium [0007])

	For both claims 1 and 10:
	receiving (or receive) voltage measurements, the voltage measurements including a plurality of customer voltage time series; (Voltage time series measurements from customer smart meters [0034, Fig. 2])
	obtaining (or obtain) distribution connectivity information; (retrieve connectivity information [0025-0026, Fig. 1], distribution grid, connectivity information [0039])
	defining constraints for a clustering process by inspecting the distribution connectivity information; (determine connectivity information, clustered result … constraints … for optimization, a constraint … that two customers clustered into the same group … can be assigned the same phase in the optimization [0039])



Haven discloses a normalization of measured data using standard deviation (the normalized variation of the … hourly demand against the mean for each customer, normalize features which describes … intraday demand, spread in normalized standard deviation … when describing average attributes … measure of attributes [pg. 139 left col])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Arya in view of Haven to normalizing the plurality of customer voltage time series by their respective standard deviations to provide a fair understanding on how each voltage series measurements are represented from each other for an effective clustering using the voltage measurements (Haven - Without such a measure we have a limited understanding of how representative the mean cluster value is of its members [pg. 139 left col lower portion]).

Arya further discloses applying constrained clustering to partition customers into a plurality of clusters (includes the partitioning of customers in Smart grids, clustering [0020], two customers clustered into the same group … can be assigned the same phase in the optimization [0039]) and identifying a phase of each of the plurality of 

Gilford discloses applying unconstrained clustering to partition customers into a plurality of clusters by solving a minimization problem (multidimensional nonlinear unconstrained minimization on the data set with the goal of pulling apart the centers of mass … clusters [0040], the objective function to be minimized [0041, 0050]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Haven to apply constrained and unconstrained clustering to partition customers into a plurality of clusters and identify a phase of each of the plurality of clusters by solving a minimization problem for an accurate identification of the phase of the distribution system (Arya - ultimately output a customer phase ‘for example, with improved accuracy’ [0038]).

As per claim 2, Arya, Haven and Gilford disclose claim 1 set forth above.
Arya further discloses wherein the receiving comprises receiving the voltage measurements from a plurality of smart meters in an electric distribution system. (Voltage time series measurements from customer smart meters [0034, Fig. 2]).
As per claim 11, Arya, Haven and Gilford disclose claim 10 set forth above.
Arya further discloses wherein the receiving comprises receiving the voltage measurements from a plurality of smart meters associated with respective customers of an electrical power utility. (Voltage time series measurements from customer smart meters [0034, Fig. 2])

As per claims 3 and 12, Arya, Haven and Gilford disclose claims 1 and 10 set forth above.
Arya further discloses wherein the receiving comprises receiving the voltage measurements from a supervisory control and data acquisition (SCADA) system. (include … energy measurements collected from customers, SCADA … gird measurements, … voltage measurements … from ,,, customer smart meters [0041])

	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arya, Haven and Gilford in view of Kann (US 20160109491 A1), hereinafter ‘Kann’.
As per claims 4 and 13, Arya, Haven and Gilford disclose claims 1 and 10 set forth above.
Although Arya discloses obtaining distribution connectivity information; (retrieve connectivity information [0025-0026, Fig. 1], distribution grid, connectivity information [0039]), Arya is silent regarding from where the distribution connectivity information is obtained.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kann to retrieve the distribution connectivity information from an electrical power utility operating an electric distribution system for an accurate identification of the phase of the distribution system.

	Claims 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arya, Haven and Gilford in view of Younes (CA 2711994 C), hereinafter ‘Younes’.
As per claims 5 and 14, Arya, Haven and Gilford disclose claims 1 and 10 set forth above.
Haven further discloses applying one or more of a linear dimensionality reduction technique (clustering, principle component analysis, choosing a reduced number of feature [pg. 137 right col top - middle], side note: PCA includes linear dimensionality reduction as can be seen in the dependent claims 6 below and other reference Joliffe in the prior art of record below).

However, the combined prior art is silent regarding applying one or more of a non-linear dimensionality reduction technique



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Haven and Younes to apply one or more of a linear dimensionality reduction technique and a non-linear dimensionality reduction technique as part of normalization for an accurate identification of the phase of the distribution system.

As per claims 6, Arya, Haven, Gilford and Younes disclose claim 5 set forth above.
Haven discloses applying PCA to extract key components for clustering (clustering, principle component analysis [pg. 137 right col upper]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Haven to apply principal component analysis (PCA) to extract key components from the plurality of customer voltage time series as part of linear dimensionality reduction technique for an accurate identification of the phase of the distribution system.

As per claim 7, Arya, Haven, Gilford and Younes disclose claim 5 set forth above.


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Younes to apply PCA on normalized customer voltage time series to extract the top n components as the key components as a way of extracting the key components for an accurate and effective identification of the phase of the distribution system.

As per claim 8, Arya, Haven, Gilford and Younes disclose claim 5 set forth above.
Younes further discloses wherein the non-linear dimensionality reduction technique comprises applying one or more of Sammon mapping, curvilinear components analysis, Isomap, and t-distributed stochastic neighbor embedding to extract key features from the plurality of customer load/generation profiles (analyzing a customer load and/or generation profile [0006], dimensionality reduction techniques … assist in the feature extraction, including: principal components analysis; semidefinite embedding; multifactor dimensionality reduction; nonlinear dimensionality reduction; isomap; kernel PCA; latent semantic analysis; partial least squares; and independent component analysis [0051] received customer load profile [0052]).

.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arya, Haven and Gilford in view of Kitajima (US 20150241490 A1), hereinafter ‘Kita’.
As per claim 9, Arya, Haven and Gilford disclose claim 1 set forth above.
Arya discloses use of clustering techniques and use of display (Voltage-based clustering of customers [0025, Fig. 1], display [0059, 0062, 0064]), but is not explicit on causing display of one or more of the identified phase of the plurality of clusters on a display device.

Kita discloses a display of clustering result and relevant phase information (processes the determination result by the connection phase determination section 18 for displaying on a display [0049 and 0116-1007]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kita to causing display of one or more of the 

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Joliffe (I. T. Jolliffe and J. Cadima, “Principal component analysis: a review and recent developments”, Philosophical Transactions of the royal society publishing, Jan 2016, Phil. Trans. R. Soc. A 374:20150202. http://dx.doi.org/10.1098/rsta.2015.0202) discloses a review on PCA and recent developments (Principal component analysis ‘PCA’ is a technique for reducing the dimensionality of such datasets, increasing interpretability but at the same time minimizing information loss, creating new uncorrelated variables that successively maximize variance, Finding such new variables, the principal components, reduces to
solving an eigenvalue/eigenvector problem [abs, pg. 1 right col])
	Salazar (H. Salazar and et al, “Artificial Neural Networks and Clustering Techniques Applied in the Reconfiguration of Distribution Systems”, IEEE Transactions on Power Delivery, Vol. 21, No. 3, July 2006),  discloses an advanced clustering technique (clustering techniques, any algorithms employed for optimizing the unconstrained nonlinear problems, side note: use of NN modeling and minimum distance for an accurate and effective clustering [pg. 1736 – 1738])

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865